Citation Nr: 0619379	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-36 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the veteran's claim of 
entitlement to service connection for a left foot disability.  
The veteran perfected a timely appeal of this determination 
to the Board.

This case came before the Board in April 2005, and was 
remanded for further development, including a VA examination 
to determine the nature and etiology of the veteran's foot 
disability.  On remand, the VA Appeals Management Center 
again denied the veteran's claim in a March 2006 Supplemental 
Statement of the Case.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the Board's remand of this case, the AMC sent the 
veteran a May 2005 notice letter containing a request that 
the veteran submit any additional evidence that would support 
his claim.  In response to this request, the veteran sent the 
AMC a May 2005 letter in which he stated that he had been 
receiving all of his treatment at the VA Medical Centers in 
Poplar Bluff, Missouri and St. Louis, Missouri.  However, 
this letter was not associated with the claims folder, and in 
its March 2006 Supplemental Statement of the Case the AMC 
noted that the veteran had in fact not responded to its May 
2005 letter with additional evidence.  In response, the 
veteran wrote an April 2006 letter to the AMC pointing out 
that he had written the May 2005 letter regarding his 
treatment at the Poplar Bluff and St. Louis VA Medical 
Centers.

Neither the veteran's May 2005 nor his April 2006 statements 
regarding his additional medical evidence were associated 
with the claims folder in this case prior to the AMC's 
certification of his appeal to the Board again in June 2006.  
Since May 2005, the AMC has sent no request to the VA Medical 
Centers in Poplar Bluff or St. Louis requesting additional 
medical treatment records of the veteran, aside from requests 
to the St. Louis Medical Center for a VA examination and an 
addendum to that examination.  While the claims folder does 
contain medical treatment records for the veteran from the 
Poplar Bluff VA Medical Center, the most recent of those 
records are from October 1985.

The AMC's failure to attempt to obtain the additional VA 
medical records that the veteran identified is a violation of 
VA's duty to assist the veteran in obtaining evidence, and 
constitutes prejudicial error.  See 38 C.F.R. § 2.159 (c)(3).  
Therefore, this case must be remanded again in order for the 
RO to obtain any additional medical records related to 
treatment of the veteran's left foot from the Poplar Bluff 
and St. Louis VA Medical Centers from October 1985 to the 
present.  Additionally, the RO should request that the 
veteran identify whether he has received treatment at either 
VA Medical Center for his left foot since October 1985, and 
if so, when such treatment took place.  The RO should 
associate any additional evidence with the claims folder and 
readjudicate the claim.

Also, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to both degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The notice must explain what types of evidence 
are needed to establish both a disability rating and an 
effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should request that the veteran 
identify whether and the times at which 
he has been treated at the VA Medical 
Centers in Poplar Bluff, Missouri and 
St. Louis, Missouri from October 1985.  
Such requests, along with any responses 
by the veteran, should be associated 
with the claims folder.

3.	The RO should obtain all medical 
records pertaining to treatment of the 
veteran's left foot from the VA Medical 
Centers in Poplar Bluff, Missouri and 
St. Louis, Missouri for the period of 
October 1985 to the present.  All 
records obtained should be associated 
with the claims folder.  Any attempts 
to obtain such records should be 
documented in the claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



